Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendments to the claims and specification have overcome the objection to the disclosure and all of the rejections.
	The added negative limitation to claim 16 that the host is not glass is supported by the originally filed disclosure. While there is no explicitly teaches that the host can be a glass, the teaching of the host can be the listed oxides and mixtures thereof in line 25 on page 32 through line 3 on page 33 implicitly teach the oxide host can be in crystalline form or in amorphous, or glass, form. Thus the specification implicitly teaches the inorganic host can be a glass formed from the claimed oxides and thus supports the added negative limitation. See MPEP 2173.05(i).
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
7/21/21